Citation Nr: 0628267	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating for chronic cervical and 
thoracic strain in excess of 10 percent prior to February 2, 
2006.

2.  Entitlement to a rating for chronic cervical strain in 
excess of 20 percent as of February 2, 2006.

3.  Entitlement to a rating for chronic thoracic strain in 
excess of 20 percent as of February 2, 2006.

4.  Entitlement to an initial rating for the right knee, 
status post arthroscopic surgery, including residual scars, 
in excess of 10 percent disabling.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for sarcoidosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in pertinent part, denied 
service connection for a left knee disorder and granted 
service connection for chronic cervical and thoracic strain, 
with a noncompensable rating.  This matter also comes before 
the Board from an October 2001 rating decision, which, in 
pertinent part, denied service connection for sarcoidosis. 

It is necessary to clarify the issues on appeal.  After the 
veteran perfected her appeal to the 1999 rating decision, a 
subsequent decision by the RO in August 2004 resulted in 
assignment of a 10 percent disability rating for chronic 
cervical and thoracic strain from the day following her 
separation from service (August 26, 1998).  Thereafter, a 
March 2006 rating decision assigned separate ratings for the 
cervical and thoracic disabilities, with a 20 percent rating 
for each effective February 2, 2006 (date of VA examination).  
Since the veteran perfected her appeal from the 1999 decision 
granting service connection and assigning an initial 
disability rating, the Board will address whether she was 
entitled to a disability rating higher than 10 percent prior 
to February 2, 2006, as well as whether she is entitled to a 
disability rating higher than 20 percent for either the 
cervical or thoracic spine disabilities from February 2, 
2006.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Therefore, the issues on appeal have been rephrased as shown 
above.

The veteran also appealed the denial of claims for service 
connection for hearing loss and vision impairment.  She 
withdrew these claims from the appeal in a January 2005 
letter.  The veteran also initiated an appeal on a claim for 
tinnitus in November 2003.  She failed to perfect that appeal 
with the submission of a substantive appeal following the 
April 2004 Statement of the Case on the issue.  The Board 
will not consider any of these issues.

The veteran also requested a hearing before a Decision Review 
Officer on the appealed issues.  The request was withdrawn in 
January 2006.  The Board will proceed to consider these 
issues.


FINDINGS OF FACT

1.  At the time of the veteran's initial claim for service 
connection, the chronic cervical and thoracic strain 
disabilities were manifested by subjective complaints of 
pain.

2.  On July 9, 2004, the veteran first showed evidence of 
loss of lordosis of the cervical spine.  

3.  The veteran's right knee disorder is manifested by 
degenerative joint disease, limitation of motion, pain on 
motion, fatigability and ligament tear.  

4.  The veteran has no diagnosed disorder of the left knee.

5.  There is no evidence indicating that sarcoidosis was 
manifest during service or within one year of service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent, from the date of the initial grant to July 9, 2004, 
for chronic strain of the cervical spine are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).

2.  The criteria for a 20 percent rating for chronic strain 
of the cervical spine were met as of July 9, 2004.  At no 
time after that date is a higher rating warranted for this 
condition.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).

3.  The criteria for an initial compensable evaluation, from 
the date of the initial grant to February 2, 2006, for 
chronic strain of the thoracic spine are not met, and the 
criteria for an evaluation in excess of 20 percent after that 
date are also not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for right knee, status post arthroscopic surgery, 
including residual scars, have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2005).

5.  The criteria for a separate initial evaluation of 10 
percent for osteoarthritis of the right knee, status post 
arthroscopic surgery, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

6.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

7.  Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Chronic Cervical and Thoracic Strain

The veteran was originally service connected for chronic 
cervical and thoracic strain in September 1999, and rated as 
noncompensable.  She was granted an increase to 10 percent 
from the date of service connection, in an August 2004 rating 
decision.  Finally, the veteran received an increase to 20 
percent disabled for both the cervical and thoracic segments 
from February 2, 2006 in the March 2006 decision.  

During the pendency of this claim, the regulation governing 
disability ratings for the back and spine was revised 
effective September 23, 2002 and again on September 26, 2003.  
The Board will determine the highest available rating under 
all regulatory provisions.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Initially, the Board notes that the regulatory change 
effective September 23, 2002 concerned ratings for 
intervertebral disc syndrome.  There is no indication on the 
record that the veteran has or ever had intervertebral disc 
syndrome.  Accordingly, the Board's inquiry will concern the 
schedular criteria for all other spine disabilities, as 
effective prior to September 26, 2003 and those criteria 
effective on and after that date.  In determining whether the 
veteran is entitled to a higher rating, the Board must 
consider (1) whether an increased rating is warranted under 
the criteria of spinal disabilities prior to September 2002; 
and (2) whether an increased rating is warranted under the 
criteria for other disabilities of the spine either in effect 
prior to or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  The 
Formula provides the following ratings:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater than 
170 degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine of 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis 
of the cervical spine; or for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  "Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).  There 
are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right rotation are zero to 80 degrees.  Id., Note (2).  For 
the thoracic spine, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  Ranges of motion are to be rounded to the 
nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical 
spine segments.  Id., Note (6).  Although the criteria under 
the prior Diagnostic Code 5290 and 5291 are less defined and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
even though pre-2003 regulations did not define normal range 
of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  

Ratings that span changes in the law are inherently complex.  
The Board also notes that the evidence indicates that the 
veteran's disability grew more severe over time.  Given these 
considerations, the Board will address the evidence for 
various time periods with separate analyses.

i. Separate Ratings

Before proceeding with an analysis of whether higher ratings 
can be granted, the first question that must be answered is 
whether the veteran's cervical and thoracic spine 
disabilities should have been separately rated from the grant 
of service connection in 1998.  The RO only assigned separate 
ratings for these conditions effective February 2, 2006. 

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

Clearly disability affecting the cervical and thoracic spines 
would result in symptoms affecting different anatomic 
locations, although complaints such as pain may be difficult 
to localize.  The Board concludes that the RO erroneously 
characterized the veteran's service-connected disability as 
one entity - chronic cervical and thoracic strain - rather 
than assign appropriate disability ratings for each 
condition.  This conclusion does not necessarily mean, 
however, that an increased rating is warranted.  As explained 
in more detail below, the 10 percent rating initially 
assigned by the RO was appropriate, since the thoracic spine 
disability was noncompensable.

ii. Choice of Diagnostic Codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In all cases, regardless of the situation in which 
the disability was incurred, the Board examines all 
potentially relevant diagnostic codes to afford the veteran 
the highest possible rating for a disability.

The RO initially rated the veteran's disability under 
Diagnostic Code 5290 for limitation of cervical spine motion.  
The Board agrees that is the correct diagnostic code for the 
cervical spine disability.  However, the thoracic spine 
disability should have been separately evaluated under 
Diagnostic Code 5291 for limitation of thoracic spine motion.  
Once the RO assigned separate ratings under the revised 
regulations, each disability has been rated under the 
Diagnostic Code for lumbosacral or cervical strain. The Board 
agrees that is the correct diagnostic code under the new 
regulations.  Therefore, the only change that must be made in 
this case is the evaluation of the veteran's thoracic spine 
disability separately and under a more appropriate diagnostic 
code under the prior regulations.



iii. Rating Prior to September 26, 2003

Under Diagnostic Code 5290 for limitation of cervical spine 
motion, slight limitation of cervical motion warranted a 10 
percent rating; moderate limitation of cervical motion 
warranted a 20 percent rating; and severe limitation of 
cervical motion warranted a 30 percent rating.  38 C.F.R. § 
4.71a, DC 5290.  Under Diagnostic Code 5291 for limitation of 
thoracic spine motion, slight limitation of thoracic motion 
was noncompensable; moderate and severe limitation of 
thoracic motion both warranted a 10 percent rating.  The 
Board notes that the words "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.

Although not entirely clear, it appears that when the RO 
granted a 10 percent rating for the veteran's disability in 
the 2004 rating decision, it was done based on cervical spine 
symptoms.  The decision states the 10 percent rating was 
awarded based on pain, fatigue, weakness, and lack of 
endurance.  The Board notes this grant is based on DeLuca, 
supra.   Although which spinal segment this statement refers 
to is not explicitly indicated, the only notations of pain, 
fatigue, weakness, and lack of endurance in the reasons for 
the decision and, more importantly, in the July 2004 VA 
examination report leading to the decision, all concerned the 
cervical spine.  As a starting point in the analysis, the 
Board will presume the single 10 percent rating in effect 
prior to February 2, 2006, was for cervical spine symptoms, 
and will consider whether a higher rating should have been 
assigned under the regulations in effect prior to September 
26, 2003. 

Although VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability, see Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999), 
none of the evidence developed subsequent to September 26, 
2003, is relevant to the appropriate rating to be assigned 
before that date because it does not contain any opinions or 
findings as to the severity of the veteran's disability for 
this particular time period. Therefore, the evidence of 
record to be considered when assigning the disability rating 
prior to September 26, 2003, consists of VA outpatient 
treatment records and the report of VA examination conducted 
in 1999.

Upon VA examination in September 1999, the veteran's 
disability was described as chronic cervical and thoracic 
strain.  She complained of pain, intensified by prolonged 
sitting or standing, but no radiation of pain to the upper 
extremities.  There was no indication of pain on motion, 
tenderness, crepitus or paraspinal spasm. 

The VA examiner conducted some range of motion testing, but 
did not specify whether the reported figures represented 
testing of the cervical spine or the thoracic spine.  Such a 
deficiency in the evidentiary record is, indeed, troubling, 
but it would be impossible to rectify it now, seven years 
after the examination.  Without knowing whether the reported 
range of motion findings applied to the cervical or the 
thoracic spine, there is no reasonable basis for using this 
information to rate either disability.  The Board will, 
therefore, disregard it. 

In evaluating the thoracic strain, the Board finds that the 
disability under the pre- September 26, 2003 regulations 
would be considered, at most, "slight."  Without accurate 
range of motion findings, the only abnormality shown by the 
record was the veteran's complaint of pain.  There was no 
evidence of tenderness, crepitus or paraspinal palpations or 
pain on motion.  The lack of attendant objective evidence of 
pain on motion supports the conclusion that the veteran's 
thoracic spine disability should be considered "slight."  
Under the pre-September 26, 2003 ratings criteria, "slight" 
limitation of motion was noncompensable.

As for the cervical spine disability, there was again no 
objective evidence of disability. Aside from the complaints 
of pain, there were no complaints of pain on repetition, 
weakness, fatigability or functional loss.  As discussed 
above, the Board cannot consider the range of motion findings 
from the 1999 examination. 

Without any objective evidence of disability, the cervical 
spine disorder could be considered no more than slight, which 
would have warranted a 10 percent rating under Diagnostic 
Code 5290.  Even agreeing that the veteran's service-
connected disability should have been separately rated for 
the cervical and thoracic spine conditions, the thoracic 
spine disorder would have warranted a zero percent rating.  
The Board cannot find a principled reason to disturb the 10 
percent rating for chronic cervical and thoracic strain 
during the pre-September 26, 2003 period.  Although it was 
not separately identified as a zero percent for the thoracic 
spine and 10 percent for the cervical spine, it was the 
correct end result.

iv. Rating as of September 26, 2003

The veteran remains eligible for ratings under the prior 
version of the regulation rating disabilities of the back and 
spine.  As just discussed, she received only 10 percent under 
those provisions.  The regulation rating back and spine 
disabilities was amended effective September 26, 2003.  The 
Board notes that the evidence of record did not change.  That 
is, the only relevant medical evidence was the 1999 VA 
examination report, as the next examination was not conducted 
until July 2004.  As such, the Board will inquire solely into 
the application of the new law to the old evidence.  

Since the range of motion findings from the 1999 VA 
examination cannot accurately be assigned to either the 
cervical or thoracic spine, the only way a 10 percent rating 
could be assigned were if the evidence showed muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  As discussed above, there 
was no muscle spasm, guarding or localized tenderness.  
Similarly, there was no abnormal gait, spinal contour or 
vertebral damage.  Neither the cervical nor the thoracic 
strain had objective manifestations that would warrant a 
compensable rating under the revised criteria.  

Again, the RO chose to assign an independent DeLuca rating of 
10 percent.  While the RO did not categorize the veteran's 
compensation as such, the compensation level is static; 
therefore this change worked neither benefit nor harm to the 
veteran.  The Board will inquire as to the necessity of any 
further revisions.  



v. Rating from July 9, 2004 to February 2, 2006

On July 9, 2004, the veteran was sent for VA examination for 
her chronic cervical and thoracic strain.  This is the first 
addition of medical evidence, pertaining to the back, to the 
record since the September 1999 VA examination.  Analysis 
under both the old and current version of the back and spine 
disabilities regulation is necessary.

In rating the veteran at this juncture, the Board notes an 
evidentiary problem. The examiner did not, however, perform a 
complete exam.  The examiner indicated that the veteran had 
no pain in the thoracic region, and, therefore, he skipped 
that part of the examination. This is unfortunate, but, as a 
result, the Board has only the 1999 examination on which to 
base the decision as to thoracic strain.  Since the Board has 
already analyzed the veteran's thoracic strain using the 1999 
examination under both the prior and present Diagnostic 
Codes, those discussions will not be repeated here.  As such, 
the zero percent rating found to be appropriate for the 
thoracic spine disability is continued. 

Cervical range of motion was found to be full with pain in 
every plane.  The veteran described her disability as pain in 
her trapezius muscles and into her neck.  The veteran also 
denied using walking assistive devices.  Repetitive motions 
of the neck increased pain, weakness, fatigue and lack of 
endurance.  There was no objective evidence of spasm, 
weakness, and no fixed deformity.  There was tenderness on 
palpation.  The veteran had normal posture and gait.  On x-
ray examination, the examiner found that the veteran had mild 
loss of the cervical lordosis (normal curvature of the 
spine).  

As discussed more fully above, operating under the assumption 
that the 10 percent rating assigned by the RO must have been 
for cervical spine disability considering the ratings 
provided under the old regulations, the Board concludes a 
higher rating is warranted from the date of the 2004 
examination. Loss of cervical lordosis was a new, objective 
manifestation of the veteran's disability.  The revised 
rating criteria provide a 20 percent rating where the muscle 
spasm or guarding is severe enough to result in abnormal 
spinal contour, such as lordosis. Although the veteran 
retained full range of motion, albeit with pain in every 
direction, which would be noncompensable, the disability had 
progressed to the point where lordosis was shown on x-ray.  

Although the RO chose to assign a 20 percent rating for the 
veteran's cervical spine disability from February 2, 2006, 
the Board finds that this rating should have been assigned 
from July 9, 2004, the date of the VA examination showing 
loss of normal cervical lordosis.  Since the veteran 
effectively already had a 10 percent rating during this time 
period, the 20 percent rating the Board is granting results 
in an increase to her.  It is not, however, a grant of a 20 
percent rating in addition to the 10 percent rating that was 
in effect.  To be perfectly clear, the Board has separated 
the thoracic and cervical spine disabilities from the grant 
of service connection in 1998, as requested by her 
representative and as mandated by law.  The thoracic spine 
disability, however, is zero percent disabling under the 
rating criteria in effect prior to and after September 26, 
2003 (up until the separate grant assigned by the RO).  The 
10 percent rating previously assigned by the RO was 
appropriate for the cervical spine disability until the date 
of the July 2004 examination, at which time a 20 percent 
rating should have been assigned.

vi. Rating from February 2, 2006 to the Present

The veteran now receives 20 percent ratings for both chronic 
cervical and thoracic strain from February 2, 2006.  The 20 
percent rating for the cervical spine is clearly warranted, 
based on the loss of lordosis shown in 2004, as discussed 
above, which continued to be shown upon VA examination in 
2006.  The basis of the 20 percent rating for the thoracic 
spine disorder is not as clear, but the Board will not 
disturb it.

In order to receive a rating higher than 20 percent for 
cervical strain under either the old or current regulation, 
limitation of forward cervical flexion to 15 degrees must 
appear on the record or limitation equivalent to severe 
limitation of cervical spine motion.  To receive a rating 
higher than 20 percent under the new regulation for thoracic 
strain, limitation of forward thoracolumbar flexion to 30 
degrees must be shown.  The old regulation did not provide a 
rating in excess of 20 percent for any thoracic spine 
disability.  

At a February 2, 2006 VA examination, the veteran's cervical 
forward flexion was found to be zero to 36 degrees.  Thoracic 
forward flexion was found to be normal at 90 degrees.  The 
Board finds that the criteria for a rating in excess of 20 
percent for either chronic cervical or chronic thoracic 
strain are not met based on these limitation findings.  All 
other higher ratings require showings of ankylosis, vertebral 
fracture, or intervertebral disc disease, none of which 
appear on the record.  

Conclusion

The Board finds that the criteria for a chronic cervical and 
thoracic strain rating in excess of 10 percent for the period 
from initial service connection until July 9, 2004 are not 
met.  The criteria for a rating of 20 percent, but no higher, 
for chronic cervical strain are met from July 9, 2004 until 
February 2, 2006.  The criteria for a rating in excess of 20 
percent for either chronic cervical strain or chronic 
thoracic strain on and after February 2, 2006 are not met.  

b. The Right Knee, Status Post Arthroscopic Surgery

The veteran currently receives a 10 percent rating for 
"slight" recurrent subluxation of the patella.  The Board 
will inquire as to the appropriateness of this rating, then 
any other possible rating.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent for moderate, and a 30 for severe.  38 C.F.R. 
§ 4.71a.  Once again, the Board notes that the words 
"slight," "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  

The veteran has a history of anterior cruciate ligament 
injury.  VA examination in 1999 showed no laxity or 
instability.  However, private medical records from Dr. 
Muawwad dated in 2000 indicate Lachman's sign was "weakly 
positive," and instability was noted on examination.  The 
evidence indicates that some patellar misalignment was found 
on MRI.  The veteran's knee has "internal derangement," 
according to the veteran's private doctor in April 2000.  MRI 
in April 2000 showed chronic anterior cruciate ligament (ACL) 
tear with medial collateral ligament sprain or tear.  An MRI 
obtained in October 2002 stated that the veteran had a "high 
patella."  In November 2002, the veteran was recommended an 
orthotic patella brace.  At the veteran's February 2006 VA 
examination, the veteran indicated that the brace did not 
help, so she no longer used it.  She denied subluxations or 
dislocations, but she did complain of the knee buckling.  
Examination showed no laxity.

In light of the fact that the VA examinations have shown no 
instability or subluxation, but private examinations in 2000 
did show some instability and diagnostic tests have shown the 
presence of some "derangement" or ligament tear, the Board 
finds that a "slight" rating is appropriate.  The criteria 
for a higher rating for recurrent subluxation or lateral 
instability have not been met.  Clearly any instability the 
veteran experiences is intermittent in nature, since it is 
not shown on the majority of the medical examinations of 
record.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
will now turn to other possible ratings.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran has a diagnosis of right knee arthritis subsequent to 
X-ray examinations since her September 1999 VA examination.  
This has been confirmed by numerous additional x-rays since 
that time.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  The 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  For the lowest compensable 
impairment, flexion must be limited to 45 degrees and 
extension must be limited to at least 10 degrees.  Id.  

During her September 1999 examination, the veteran had 
extension to 0 degrees and flexion to 130 degrees.  During 
the July 2001 examination, the veteran showed range of motion 
of 140 degrees of flexion and 0 degrees of extension.  A VA 
outpatient record dated in November 2002 showed range of 
motion from 1 to 140 degrees.  On VA examination in June 
2003, range of motion was 0 to 128 degrees. On examination in 
July 2004, the veteran displayed extension to 0 degrees and 
flexion to 100.  Finally, on examination in February 2006, 
the veteran displayed extension to 0 degrees and flexion to 
55 actively, and 75 passively.  While Board acknowledges that 
this is a sudden and serious decrease in range of motion, 
objective medical findings of record do not show flexion 
limited to 45 degrees or extension limited to 10 degrees.  As 
such, the veteran's limitation of motion due to arthritis 
under Diagnostic Codes 5260 and 5261 is noncompensable.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent on the basis of osteoarthritis 
is for application for each such major joint or group of 
minor joints affected by limitation of motion to be combined.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.  In VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The record contains ample evidence of the veteran's pain in 
her right knee.  An acquaintance of the veteran submitted a 
statement in April 2001 to the effect that the veteran 
experienced a great deal of pain and the knee would swell and 
even lock up after physical activity.  The July 2004 
examination indicates that the veteran experiences pain in 
the knee and fatigability.  The veteran's February 2006 VA 
examination, mentioned above, states that there was no edema, 
redness, warmth or tenderness to palpation.  Repetitive 
motions did not elicit pain.  The examiner indicated that 
during a deep tendon reflex test, the veteran "complained of 
a sharp shooting pain all the way up her spine."  

The Board finds that the evidence meets the criteria for a 
separate 10 percent rating for the right knee based on 
degenerative arthritis confirmed by X-ray and satisfactory 
evidence of painful motion.  According to 38 C.F.R. § 4.59, 
upon a finding that the veteran suffers from arthritis with 
painful motion, the veteran is "entitled to at least the 
minimum compensable rating for the joint."  No higher rating 
is warranted, since the range of motion for the knee is not 
so limited as to warrant compensable ratings under either 
5260 or 5261.

The veteran's inservice surgery was arthroscopy, the shaving 
and reshaping of the semilunar cartilage of the knee.  
Diagnostic Code 5258 assigns a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  The veteran has 
reported some "locking;" however, the veteran has had 
numerous x-rays and MRIs and at no time has dislocated 
cartilage been found.  What cartilage the veteran has is in 
the correct place.  Diagnostic Code 5259 assigns a 10 percent 
rating for removed symptomatic semilunar cartilage.  There is 
no indication from the veteran's records that the semilunar 
cartilage has been removed.  The Board recognizes that the 
surgery necessarily altered the cartilage, but alteration is 
not removal.  In light of the foregoing, the Board finds that 
the criteria for a compensable rating for either symptomatic, 
dislocated cartilage or removed cartilage have not been met.  

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
right knee disorder involves ankylosis, genu recurvatum, or 
tibia and fibula impairment, additional ratings for the 
veteran's right knee disorder are not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2005).  

The Board has considered the application of the rule of 
Fenderson, supra; however, as degenerative joint disease has 
been evident since the veteran's initial September 1999 VA 
examination, the Board finds that staged ratings are 
inappropriate to the facts of this claim.  

The veteran has some ligament tear or displacement of the 
patella of her right knee, which is slight.  A rating of 10 
percent is warranted for slight recurrent instability or 
subluxation.  The veteran's disability also involves 
arthritis confirmed by X-rays and functional loss due to 
painful motion of the right knee.  A rating of 10 percent is 
warranted for arthritis with painful, but not compensable, 
limitation of motion.  There is no other evidence indicating 
that the right knee disorder produces disability warranting 
higher ratings, or separate ratings under other Diagnostic 
Codes.  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. The Left Knee

The veteran claims that she experiences pain in her left knee 
that should be service connected.  Of those private treatment 
records associated with the file, none indicate that the 
veteran has any kind of left knee disorder.  The April 2000 
private examination of the veteran's knees found the left 
knee to be normal.  The language of the opinion is vague, and 
other statements indicate that "early degenerative changes" 
were found, though in which knee is unclear.  A follow-up 
examination was performed, though it appears limited solely 
to the right knee.  During the development of this claim, the 
veteran was sent for VA examination in May 2001 and June 
2003.  At the May 2001 examination, the examiner found 
crepitus in the left knee and diagnosed mild degenerative 
joint disease.  This opinion was made without the benefit of 
x-ray examination.  In June 2003, the left knee was found to 
be normal both on clinical and radiologic examination.  The 
left knee was listed as unremarkable.  

The Board finds that the evidence preponderates against a 
diagnosed left knee disorder.  The only diagnosis of a left 
knee disorder is degenerative joint disease from the May 2001 
VA examination report.  This diagnosis was offered without 
the benefit of x-rays or even the veteran's claims file.  The 
April 2000 and June 2003 examinations found the left knee to 
be unremarkable.  The June 2003 examination report found the 
knee to be normal on x-ray.  The use of x-rays is far more 
reliable and accurate for a degenerative joint disease 
diagnosis.  Additionally, the disease does not come and go; 
the permanence of the disease indicates that the June 2003 
examination report is entitled to weight greater than the May 
2001 examination report.  The April 2000 examination report 
is vague and equivocal as to the condition of the veteran's 
knee.  It too is entitled to little weight against the clear 
and certain June 2003 examination report.  The Board finds 
that the veteran has no currently diagnosed disorder of the 
left knee.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Without a diagnosis, the claim must fail.  
See Hickson, supra.  


b. Sarcoidosis

The veteran contends that she began suffering sarcoidosis 
during service.  She points to a series of viral lung 
infections as the onset.  The Board also notes a right 
axillary cyst was excised in September 1996, also found to be 
an infection at the time.  The veteran has submitted evidence 
of current diagnoses of sarcoidosis, verified via biopsy.  
The initial diagnosis came from the veteran's private doctors 
in December 2000.  The Board does not contest this diagnosis.  

The veteran was sent for a November 2005 VA examination to 
establish whether the sarcoidosis was related to service.  
The examiner reviewed the veteran's file and personally 
examined the veteran.  The examiner indicated that there was 
no evidence of sarcoidosis symptomatology during service.  
The examiner stated that the infections were of brief 
duration and self-limited.  He indicated that it was less 
likely as not that they were early manifestations of 
sarcoidosis.  He cited inservice x-rays taken during 1997 and 
1998 as evidence that no symptoms were found during service.  
The examiner found that the sarcoidosis was not at least as 
likely as not incurred in service.  

The only opinion to the contrary is from a VA pulmonary 
physician who indicated in a June 2002 letter that the 
etiology of sarcoidosis is not known and it is possible that 
it is related to the veteran's military service.  This 
opinion is not persuasive for many reasons.  The Board does 
not doubt the expertise of the physician.  However, the fact 
that something is "possible" does not mean it is "likely", 
and a doctor's statement that is not definitive is not 
sufficient enough to warrant granting service connection.  
Moreover, the physician did not state that she had actually 
reviewed the veteran's service medical records, nor did she 
provide a rationale as to exactly what in-service disease or 
injury possibly caused the sarcoidosis.  On the contrary, the 
VA examiner in 2005 reviewed the entire record and provided a 
definitive opinion with a supporting rationale.  The negative 
evidence in this case clearly outweighs the favorable 
opinion.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sarcoidosis become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board 
has reviewed all of the evidence, and cannot find a trace of 
sarcoidosis either during or within one year of service.  The 
earliest mention of the disease is in 2000, which does not 
fall within the presumption period.  The veteran cannot 
benefit from this presumption.  

The Board finds that the preponderance of the evidence is 
against a relationship between the onset of the veteran's 
sarcoidosis and her period of service.  Without persuasive 
medical evidence of a relationship between the onset of the 
disease and service, the claim must fail.  See Hickson, 
supra.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection for sarcoidosis.  See Gilbert, 1 Vet. App. 
at 53.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The veteran appeals from the initial assignment of ratings on 
her claims for increased ratings for her right knee and 
cervical and thoracic strain and the denial of her claim for 
service connection for her left knee, decided in September 
1999.  As the VCAA was not law until November 2000, VCAA 
compliant notice was not possible prior to the initial 
adjudication of her claims.  Nonetheless, the RO sent a 
letter dated in April 2001 on the increased ratings claims 
and in March 2001 on the left knee claim which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The March and April 2001 letters 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

With respect to the claims for increased initial evaluations 
for the cervical and thoracic spine disorders, the issue of 
any section 5103(a) notice does not apply.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven." Id at ___ 
slip op. at 21. The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provisions is no longer 
applicable. Id.  After an appellant has filed a Notice of 
Disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A.  Id.  In this case, because the 
veteran's claims for service connection for cervical and 
thoracic spine disorders were granted, i.e., proven, and she 
was assigned initial disability ratings and initial effective 
dates, section 5103(a) notice was no longer applicable.  As a 
result, even if there was a notice error with respect to the 
duty to notify that occurred prior to the award of service 
connection and the assignment of a disability rating and an 
effective date, because the claims have already been proven 
and the purpose of section 5103(a) has been satisfied, that 
error was nonprejudicial. See id. at __, slip op. at 24; see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (Vet. App. 
1991) (determining that a remand would "unnecessarily 
[impose] additional burdens on the [Board] and [regional 
office] with no benefit flowing to the veteran.").   

The RO did assign a staged rating for the cervical and 
thoracic spine disorders pursuant to Fenderson, and the Board 
has continued a staged rating, as described above (although 
the date was changed).  Even if an argument could be made 
that notice pursuant to Dingess was required with respect to 
the effective date assigned for the staged rating, the fact 
is that such a procedural defect is cured in the 
circumstances of this case.  As the veteran has had the 
opportunity to participate effectively in the processing of 
her claim, that is, the opportunity to submit evidence or 
argument on the staged rating claim, the purpose of the VCAA 
notice was not frustrated and the veteran was not prejudiced 
by the defect in the VCAA notice, even if it were to apply to 
this claim.  Moreover, the Board's decision is not 
prejudicial to her since it represents an additional grant of 
benefits and it is to her advantage.

The veteran filed her claim for service connection for 
sarcoidosis after passage of the VCAA in March 2001 and was 
provided VCAA compliant notice in April 2001.  The notice 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to VA, just as the prior letters had.  
See Pelegrini II, at 120-121.  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection for sarcoidosis, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, supra.

In addition to the 2001 letters described above, to the 
extent they were deficient in any respect, an additional VCAA 
notice letter was sent to the veteran in July 2003 on all 
these claims.  That letter was followed by readjudication in 
supplemental statements of the case issued in August 2004 and 
March 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

During the 2006 VA examination, the veteran reported being 
unemployed and "on disability" for approximately four 
years.  The Board concludes no additional efforts are 
warranted to obtain any records concerning her disability 
benefits.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  The VA outpatient 
records dated in 2003 and the private medical records from 
Dr. Yeager dated in 2001 clearly demonstrate that the veteran 
began receiving disability benefits based on her sarcoidosis.  
There is no indication, then, that these records would be 
relevant to determining the appropriate disability ratings 
for her cervical and thoracic spine disorders or her right 
knee disorder, or in determining whether she has a left knee 
disorder as a result of her military service.  As for her 
claim for service connection for sarcoidosis, the post-
service records concerning her award of disability benefits 
would do no more than confirm the veteran has sarcoidosis 
which renders her disabled  - a fact readily ascertainable 
from the evidence of record.  Those records would not 
establish that the veteran had sarcoidosis during service, 
and she has not stated that any physician that examined her 
in conjunction with her disability claim rendered an opinion 
that her sarcoidosis began during service or is otherwise 
related to disease or injury shown during service.  There is 
no point, then, in delaying resolution of this case to obtain 
records that would clearly have no bearing on the outcome of 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran has been afforded numerous VA examinations for 
her service connected disabilities.  The veteran had 
examinations in September 1999, July 2001, June 2003, July 
2004, and February 2006 for her right knee disability.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The veteran also had 
examinations for her chronic cervical and thoracic strain in 
September 1999, July 2004 and February 2006.  Again, there 
are no records indicating that the veteran's condition has 
increased compared to the findings of record.  These 
examinations are thorough and supported by VA treatment 
records.  The Board finds that they are adequate grounds on 
which to base a decision.  

The veteran has also received several examinations pertaining 
to her claims for service connection.  The veteran had 
examinations of her left knee in May 2001 and June 2003.  
Further examination is not required on the left knee claim, 
as no disability of the left knee has been diagnosed.  This 
is discussed above.  

Finally, the veteran was also granted May 2001 and November 
2005 examinations to determine whether her sarcoidosis could 
be related to service.  Further examination or opinion is not 
needed on the sarcoidosis claim because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Prior to July 9, 2004, an initial rating for chronic cervical 
and thoracic strain in excess of 10 percent is denied.

As of July 9, 2004, a 20 percent rating, but no higher, is 
assigned for chronic cervical strain, subject to the laws 
governing payment of monetary benefits.

After February 2, 2006, entitlement to ratings higher than 20 
percent for chronic cervical strain and chronic thoracic 
strain is denied.

Entitlement to a rating in excess of 10 percent for right 
knee, status post arthroscopic surgery, is denied.

Entitlement to a separate initial 10 percent rating, but no 
higher, is granted for right knee osteoarthritis, subject to 
the laws governing payment of monetary benefits.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for sarcoidosis is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


